Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charley et al (US 9859845).
Charley taught it was known to provide a circuitry which comprised an adjustable capacitor which was adjusted by a bias source such that the applied bias voltage to said adjustable capacitor adjusts the capacitance value of the adjustable capacitor. The adjustable capacitor is part of a control circuit. The reference suggested a DC voltage was known to have been applied to the arrangement. Clearly a bias source is operatively connected to the adjustable capacitor to apply the bias voltage to the same. Lastly, it is evident that the bias voltage is set (controlled) in the operation in Charley. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schippers (US 5254825) in view of Charley et al (US 9859845).
Schippers taught a system and process for welding a medical tubing which included the use of two electrodes which included a rf generator to supply the power to the electrodes. The reference suggested the use of two capacitors in the control circuitry wherein the second capacitor is one which was adjustable (see C2 Figure 3). The adjustable  capacitor C2 was adjusted with a motor M (see Figure 3). One skilled in the art at the time the invention was made would have known that an alternative form of adjusting an adjustable capacitor was to employ a bias voltage to adjust the capacitance rather than using a motor. Such an adjustable capacitor would have been viewed as a functionally equivalent alternate expedient to the adjustable capacitor which was adjusted via a motor. Charley et al taught that the use of an adjustable capacitor in a control circuit was known where the adjustable capacitor was one which was adjusted via a bias voltage to adjust the same. Certainly is was generally known to those skilled in the art to utilize an adjustable capacitor to control the sealing operation of a tube sealing device which was sealed with two electrodes using radio frequency heating where the adjusting of the capacitor was performed via an adjustment in bias voltage as suggested by Charley et al in the welding device and process taught by Schippers.
The particulars of the sealing device claimed in the dependent claims was clearly suggested by Schippers and the substitution of the adjustable capacitor which was adjustable via a biasing voltage rather than a mechanical adjustment suggested the structure of the Schippers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chinese Patent 102499684 (machine translation included) suggested the use of a bias voltage to adjust a capacitor in a circuit was known to those skilled in the art at the time the invention was made. PCT WO 2016/083459 taught the use of RF electrodes for sealing medical tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746